A Fit R1 Opinion      issnel October 31, 201 2.




                                              In i’Iw
                                  (uiirt nf Appcak
                          FiftI! Th!4tritt tif 2rxas at Oa11a
                                       No. 05-11—00085—CR


                              CASEY DERFK FIELI)S, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from 11w County Court At Law No. 2
                                    Cohn County, Texas
                             Trial Court Cause No. 0028388309


                              MEMORANDUM OPINION
                          Before Justices Bridges, Richter, and Lang
                                 Opinion By Justice Richter

           Appellant plead guilty to and was convicted of driving while intoxicated and

sentenced to nine months community supervision and a $200.00 fine. In a single issue on

appeal, appellant asserts the trial court erred in denying his motion to suppress. We affirm

the trial court’s judgment. The background of the case and the procedural posture are well

known to the parties, and therefore we limit our recitation of the facts. We issue this

memorandum opinion pursuant to TEx. R. App. P. 47.4 because the law to be applied is well

settled.
           A Wylie police officer stopped appellant after he drove through an intersection and

  into lanes of oncoming traffic beibre making an improper tell turn. Appellant denied

 drinking alcohol, but he had slurred speech and claimed to be unfamiliar with the area even

 though his driver’s license listed a Wylie address. After the officer administered field

 sobriety tests, lie arrested appellant and transported him to the Wylie pollee station. At the

 police station, appellant agreed to give a sample of his breath. During the fifteen minute

 period before the test, appellant was placed in the Intoxilyzer room, and received Miranda

 warnings. Appellant’s breath alcohol concentration results were 0.119 and 0.120.

          Appellant moved to suppress the “statement/video evidence that was collected

 incident to arrest.” The court conducted a hearing on appellant’s motion, during which time

 two videos were admitted into evidence without objection. There was no testimony at the

 hearing.’ At the conclusion of the bearing, the trial court denied the motion. No findings of

 fact and conclusions of law were requested or made.

          In his sole issue on appeal, appellant argues the trial court erred in denying his motion

to suppress. We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard. St George v. State, 237 S.W.3d 720,725 (Tex. Crim. App. 2007). We

do not engage in our own factual review. Id. The trial judge is the sole trier offact and judge

of credibility ofthe witnesses and the weight to be given to their testimony. Id.; Guzman v.

State, 955 S.W.2d 85,89 (Tex. Crim. App. 1997). We review issues of law de novo. See



     Despite appellant’s characterization, we note for the record that the prosecutor and counsel for the defense
                                                                                                                  did
not “testify” at the hearing, but mther made argumant to the court




                                                        —2—
 4madnr r. Stow, 221 S.W.3d 666, 673 (fex. (‘rim. App. 2007;.

         With no citation to the record or authority or application of the law to the Ihets.

 appellant’s argument consists of the statement that “the evidence that was subject to the

 Motion for Suppression clearly shows that the appellant was subjected to seventy-four (74)

 minutes of questioning prior to being read his Miranda rights.” Affording appellant’s

 argument liberal construction in terms of compliance with the applicable rules of appellate

procedure, we understand appellant to complain that the length of the time between the

traffic stop and the time the Miranda warnings were administered was “too long.” To the

extent appellant intended to argue otherwise, his arguments are waived. See Tnx. R. APP. P.

38.1.

        In addressing appellant’s contention, we note at the outset that appellant’s

characterization ofthe record is misleading and inaccurate. Appellant seems to suggest that

he was questioned during the traffic stop for seventy-four minutes. The record reflects

however, that the length of time between the traflic stop and the Miranda warnings is

actually fifty minutes, and includes the traffic stop, roadside questioning, intoxication

investigation, arrest, transport to the police station, and time in the Intoxilyzer room. But

regardless of the length of the detention, “there is no constitutional stopwatch on traffic

stops.” United States v. Birgharn, 382 F.3d 500,511 (5th Cir. 2004) (en banc).There is no

bright-line nile for the number ofminutes a detention can last. See Ohio v. Robinette, 519
U.S. 33. 39(1996).

        Although the length ofa detention may render a traflic stop unreasonable, there is no




                                            -3-
 rigd. hrnhiiine iime lijuitatioji.   (,,l!c(/Suw, i’.   w
                                                         7 , 47() I J.S. 675. 7o) (I 95). lnsicad,
                                                         hu,

common sense and ordinary human experience must govern over rigid criteria. hi. at 685.

The reasonableness of the duration ola detention depends on whether the police diligently

pursued a means nm vestigation that was likely to eon 11cm or dispel their suspicions

quickly, during which time it was necessary to detain the defindant. Id. at 686. In

determining the reasonableness of the duration of a detention, the trial and appellate courts

ma    consider legitimate law en loreement purposes served by an’’ delay in the oHieers

investigation. 1(1. at 685.

        Here, appellant does not complain that he was detained beyond the time necessary to

complete the investigation, or that the police were not diligent. Therefore, we conclude the

trial court did not err in denying appellants motion to suppress. Appellant’s issue is

overruled. The trial court’s judgment is affirmed,




                                                         NA,VI’IN RICLITE   .




                                                         JUT1CE


Do Not Publish
Trx. R.     P. 47

11 0085F.U05
                                (!mirt uf Appcaki
                       Fift1! ithtrirt cf      at tkt1tai
                                      JUDGMENT
CASEY DEREK FIElDS. Appellant                      Appeal from the County Court at Law No. 2
                                                   of Collin County, Texas. (Tr.Ct.No. 002
No. 051 100085CR             V.                    8388309).
                                                   Opinion delivered by Justice Richter,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered October 31, 2012.




                                                  MAWI’IN RICHT
                                                  J UATIC E